           Case 2:14-cr-00138-JAD-VCF Document 159 Filed 06/11/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   )
 4                                               )       Case No. 2:14-cr-138-JAD-VCF
            Plaintiff,                           )
 5                                               )
                    vs.                          )       ORDER
 6                                               )          ECF No. 158
     CHARLES RAY BELL,                           )
 7                                               )
            Defendant.                           )
 8                                               )
 9          Based on the Stipulation of the parties, the Supervised Release Revocation Hearing in this
10   matter is hereby continued. IS IT HEREBY ORDERED that the hearing in the above-captioned
11   matter currently scheduled for June 15, 2020, at 3:45 p.m., be vacated and continued to
12   July 27, 2020, at 10:00 a.m.
13          DATED: June 11, 2020.
14
15                                                       _______________________________________
                                                         JENNIFER A. DORSEY
16                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
